Citation Nr: 1508705	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to an acquired psychiatric disability, to include depression and an anxiety disorder.

2.  Entitlement to service connection to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for service connection for PTSD and found that no new and material evidence had been received to reopen the claim for depression and an anxiety disorder.

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337 ).

In the instant claim, the Veteran continues to seek service connection for an acquired psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

On June 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1982, service connection for a nervous disorder was denied on the basis that there was no evidence establishing a causal relationship between the Veteran's diagnosed anxiety and depression and his active service.

2.  Evidence received since the March 1982 rating decision that denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disability is not duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, and relates to an unestablished fact necessary to substantiate these claims.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection an acquired psychiatric disability is met due to the submission of new and material evidence; these claims are reopened for a de novo review. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1982 rating decision denied service connection for nervous condition.  The RO determined that there was no evidence that the Veteran incurred an acquired psychiatric disability in-service and there was nothing to link his diagnosed anxiety and depression to his active duty service.  The Veteran was notified of the denial in April 1982 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the March 1982 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In October 2010, the Veteran submitted a request to reopen the previously denied claim for service connection an acquired psychiatric disability.   

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purpose of determining whether any new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

In this case, evidence added to the claims file since the final March 1982 rating decision includes mental health records that diagnose the Veteran as having PTSD.  Also of record is a June 2014 note indicating that, after a review of the Veteran's service record, that his mental health condition was a directed result of events outlined in the Veteran's service treatment record.   

Accordingly, as the new evidence relates to an unestablished fact necessary to substantiate the claim which in this case is a nexus opinion that establishes a link between the Veteran's active service and his current diagnosed psychiatric condition.  Therefore, the new evidence is also material, and the claim for service connection for an acquired psychiatric disability to include PTSD and depression is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2012).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened, and to that extent only the appeal is granted.



REMAND

The Veteran asserts that his currently diagnosed an acquired psychiatric disability to include PTSD, depression, and anxiety were caused by multiple in-service events.  He identifies those events as: harassment by a sergeant, witnessing a fellow service member get electrocuted, and fear of hostile forces while stationed in Korea.  

A November 2010 VA examination report shows that the Veteran was diagnosed with PTSD.  The examiner noted that the Veteran's reported stressors and found that there was not sufficient evidence in the claims file to show that any of these incidents occurred.  Also noted was that the Veteran was not stationed anywhere near where he was under hostile military or terroristic activities or threats.  The examiner opined that the Veteran's current difficulties were due to his personality disorder.  The Board finds that November 2010 examination report to be inadequate as it is unclear whether the Veteran is diagnosed with PTSD or whether that diagnosis was misplaced due to the verification of the Veteran's stressor events.  Regardless, a new VA examination is warranted to adequately address the etiology of the Veteran's current acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A June 2014 VA treatment note shows that a VA psychiatrist reported that after a review of the Veteran's service record, that the initial onset of the Veteran's current mental health condition was a direct results of the events outlined in the service treatment record.  While the Board acknowledges that this report alludes to a nexus opinion regarding the Veteran's service and his current mental health conditions, it is too vague and not supported by any articulated rationale to support the Veteran's claim.  This report does not identify any specific incidents in service that may be the cause of the Veteran's current mental health condition nor does the VA psychiatrist identify what specific mental diagnosis is being referred to.  

Therefore, the Board finds that both the November 2010 VA examination report and June 2014 VA psychiatrist treatment report are inconclusive to resolve the Veterans claim.

Accordingly, the case is REMANDED for the following action:
 
1.  Acquire all treatment VA records since June 2014 from Augusta VAMC as well as any prior records not already of record should be associated with the claims file.

2.   The Veteran should also be requested to provide any information regarding additional treatment records that he may have in his possession relating to his psychiatric disorder(s).  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

3. After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders to include depression and an anxiety disorder, and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  

Consideration should be given to the Veteran's history of experiencing disciplinary problems in service and diagnosis of having an immature personality disorder.  The examiner must also accept the Veteran's credible report of being/feeling harassed in service.

The claims file must be made available to and reviewed by the examiner.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims for service connection an acquired psychiatric disorder to include PTSD, depression, and anxiety.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


